           Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


    FEDERAL TRADE COMMISSION,
                                                       Case No. 1:20-cv-03538-GLR
           Plaintiff,

    v.

    RAGINGBULL.COM, LLC, et al.,

           Defendants.



                            JOINT STATUS REPORT OF PARTIES

         Pursuant to the Court’s order (ECF No. 23) directing the parties to submit a joint status

report informing the Court about the status of the case and any requested modifications to the

current briefing schedule or to the hearing set for Friday, December 18, 2020, Plaintiff, the

Federal Trade Commission (“FTC” or “Commission”) and Defendants RagingBull.com, LLC,

Sherwood Ventures LLC, Jason Bond LLC, Winston Research Inc., Winston Corp., Jeffrey M.

Bishop, Jason Bond f/k/a Jason P. Kowalik, and Kyle W. Dennis (“Defendants”), through their

undersigned counsel, submit the following:1

                              Plaintiff’s Status Report to the Court

         The FTC notified Defendants of this action by sending the complaint and TRO papers by

email to Defendants on December 7 at 7:05 am EDT. A process server for the FTC has now

delivered copies of the summons, complaint, and TRO papers, as well as the signed temporary

restraining order (“TRO”), to each of the named Defendants, except Defendant Kyle Dennis.



1
 The undersigned counsel for Defendants submitting this joint report do not represent Defendant
MFA Holdings Corp. The FTC has not been contacted by MFA Holdings Corp.’s current
counsel, if any.
                                                 -1-
           Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 2 of 9



The process server made several attempts to locate and serve Mr. Dennis at two locations

believed to be his personal residences, but has not succeeded. On December 10, Defendants’

counsel agreed to accept service on behalf of Kyle Dennis and his companies, Winston Research

Inc. and Winston Corp.

        The FTC has taken steps to implement the TRO. In the course of so doing, the FTC has

learned that Defendants wired $2 million from Raging Bull’s bank account to beneficiary

“Greenberg Traurig IOTA Retainer,” on December 7, 2020 at approximately 2:55 pm EDT. The

FTC promptly notified Defendants’ counsel of the firm’s duties as a third party asset holder

(Section VI) and noted that these funds are subject to the asset freeze provision of the TRO

(Section V). Defendants’ counsel replied that her firm is “following the provisions of the TRO,”

although it is not clear how much of the $2 million is being preserved at this time. The FTC has

requested Defendants’ counsel to provide a sworn statement setting forth an accounting of

Defendants’ assets in the firm’s possession, as required under Section VI.C of the TRO.

        On the afternoon of December 10, Defendants (except MFA Holdings Corp.) filed a

motion to stay enforcement or to modify the Court’s TRO. ECF No. 28. The FTC filed a notice

of intent to respond to this motion and advised that it would do so by the end of the day on

December 11. ECF No. 29.2 The parties then conferred over a telephone call that evening to

discuss the status of this case and the preliminary injunction schedule. During the call, FTC

counsel asked whether Defendants wished to request a modification to the current preliminary

injunction briefing or hearing schedule. Defendants’ counsel advised the FTC that their clients

did not wish to request a change to the current schedule unless the FTC would agree to negotiate



2
 Subsequent to our filing and after our conference call with Defendants, Defendants filed a Notice requesting the
FTC file its response by noon on Friday December 11, 2020. ECF No. 30. Defendants did not raise this with us on
our call, and we respectfully request that we file by the end of the day today. ECF No. 30.

                                                       -2-
           Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 3 of 9



and modify the terms of the existing TRO. The FTC advised Defendants’ counsel that it would

oppose the requested stay and/or modification and therefore planned to proceed under the current

preliminary injunction schedule as set by the Court.

        Defendants’ counsel also inquired whether the FTC would consider accepting a bond in

lieu of an asset freeze, but has not specified what the amount of the bond would be nor have

Defendants or their counsel provided an accounting at this time of the total assets of the

receivership entities (including assets held by third parties such as Greenberg Traurig). Although

the FTC is not theoretically opposed to considering a bond later in the case (e.g., up to the full

amount of the Corporate Defendants’ assets, but not diminished by any current or potential

liabilities owed to third party creditors), the FTC believes that such a provision would be

premature at this juncture, since Plaintiff and the Receiver are continuing to locate Defendants’

assets and because further discovery is needed to determine the full extent of consumer harm

(i.e., the FTC’s estimate of consumer harm in just the past three years is over $137 million).3

Moreover, Defendants have not identified any source of funds that would be used to put up the

bond that is not already subject to the TRO asset freeze and asset preservation requirements. For

the same reasons, and because the Receiver’s due diligence of the receivership entities’ business

and finances just started this week, the FTC believes it is premature to modify the TRO.

        During the call, Defendants’ counsel inquired whether the FTC would agree to

voluntarily produce its investigative file before the PI hearing. FTC counsel noted that the

request falls outside the scope of the limited expedited discovery ordered by the Court for

purposes of the PI hearing (Section XXV), but that defendants can serve written discovery

requests for relevant information during the normal course of discovery in this case.


3
  This morning, Defendants’ counsel requested a 5 day extension (until Wednesday, December 16) to submit the
financial disclosures for each Defendant. FTC has agreed to the extension.

                                                      -3-
           Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 4 of 9




        In light of the foregoing, the FTC does not intend to seek a modification to the current

briefing and hearing schedule for the preliminary injunction.

                                         DEFENDANTS REPORT

        Defendants RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason Bond,

Sherwood Ventures, LLC, Jason Bond, LLC, Winston Research Inc., and Winston Corp. and Kyle

Dennis (collectively, “Defendants”), by and through undersigned counsel, file their portion of the

joint status report (“JSR”) and state as follows:

        The Parties conferred the evening of December 10, 2020. Those matters discussed relevant

to report to the Court included the following.

                                   Discussion of Defendants ’Motion

        During the conference, Plaintiff acknowledged receipt of Defendants ’Motion to Stay

Enforcement or Modify Temporary Restraining Order (“Defendants ’Motion”). Plaintiff indicated

that it would oppose the motion and had already filed a Notice of Intent to Respond by close of

business December 11, 20204. Following the Parties ’conference together, because time is of the

essence to attempt to preserve Defendants ’business from irreparable harm, and because Plaintiff

has already submitted thousands of pages of materials to the Court in support of its Motion for

TRO, Defendants duly filed a response to Plaintiff’s Notice respectfully requesting that Plaintiff

file its opposition to the relief Defendants request concurrently with this JSR deadline. Defendant

inquired whether Plaintiff had given any consideration to stipulated modifications to the entered

TRO of the type raised by the Court during the December 9th Status Conference, and Plaintiff said




4
 Defendants have since filed a response respectfully requesting that the FTC respond by noon today instead of the
close of business. (DKT 30).

                                                       -4-
           Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 5 of 9



that although it might consider a stipulated preliminary injunction it saw no basis for modifying

the entered TRO through a stipulation.

    Understanding of Subject Matter Within Scope of the Joint Status Report and Status of
                        Briefing Schedule and Preliminary Hearing Date
        Plaintiff inquired as to whether Defendants intend to request an extension of the December

18, 2020 preliminary injunction (“PI”) hearing. Defendants indicated that this is dependent on

whether the Defendants ’Motion is granted, in full or in part, by the Court, or whether Plaintiff

would be willing to agree to any delay or change with respect to the TRO in exchange for

Defendants ’partial stipulations to significant, broad portions of the TRO. Defendants indicated

that they would like to come to some understanding, if possible, on the TRO with Plaintiff in light

of the extreme financial injury being felt by Defendants, but Plaintiff indicated that it did not

believe any aspect of the TRO was up for discussion as part of this JSR. Defendants disagreed

and stated their view that the Court welcomed discussion on the TRO, particularly in light of

Defendants ’having not been afforded an opportunity to be heard prior to the entry of the TRO.

Plaintiff indicated that because the TRO and asset freeze is already in place, there was no reason

for the FTC to discuss whether to stipulate to anything different. Thus, out of an abundance of

caution, Defendants would keep the current Preliminary Hearing briefing and hearing schedule

unless the Court’s ruling on Defendants’ pending motion warrants postponing that schedule.5

                           Transmission of Funds to the Undersigned Counsel

         Plaintiff stated that it had learned that Raging Bull had transmitted Greenberg Traurig, LLP

(“GT”) a sum of $2 million prior to the entry into force of the TRO, and asked if the undersigned

were complying with the TRO, including holding the funds solely in escrow and not using it to




5
 Though not discussed in the meet and confer, it is Defendants’ position that the burden of proof at the Preliminary
Hearing is still on the FTC.

                                                        -5-
             Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 6 of 9



pay legal fees.6 Ms. Bahcall replied for the undersigned counsel that GT is complying with the

TRO. Defendants’ counsel advised that some of the payment had been applied to old invoices but

the remainder is being held in escrow and would not be drawn upon without approval of the

Receiver or the Court given the TRO.

                                       On-Site Inspections by Receiver

           The Parties acknowledged the Receiver’s appearance at Raging Bull’s office in Baltimore,

MD on December 10, 2020. The Parties further discussed the fact that the Receiver intends to

enter the premises on December 11, 2020 to copy and mirror image documents and hard drives

and take other actions to collect documentation. Defendants inquired as to protocols for ensuring

attorney-client privileged information would not be viewed by Plaintiff, and Plaintiff replied that

this could be handled in large part by standard FTC procedures including the use of an FTC “taint

team” as well as Defendants providing a list of law firm/counsel names and other search terms for

reviewing such materials. Defendants reserved their right to object to the FTC’s use of a taint team

and indicated that perhaps a Court appointed Master should be used, but Defendants did not yet

make such a demand.

                    Collecting RB Records and Sharing of Evidence for Use in Criminal Matters


           In light of the FTC’s intent to collect records ahead of the scheduled hearing, Defendants

asked the Plaintiff whether it intended to share such information with any law enforcement

agencies (if any). Plaintiffs declined to comment. Defendants respectfully submit that if such

sharing is to be done without the benefit of any subpoena or search warrant or prior notice,

Defendants should be afforded the opportunity to be heard.




6
    The FTC advised on December 9, 2020 at 2:36 P.M. of its position with regard to the prior payment to GT.

                                                         -6-
            Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 7 of 9



  Providing Defendants Some Discovery Ahead of the Scheduled Preliminary Injunction
                                         Hearing
      In light of the pending hearing schedule and the FTC’s efforts to immediately collect

evidence, Defendants raised the question of whether the FTC would agree to provide some

discovery ahead of (and for potential use at) the Preliminary Hearing. Defendants’ understanding

of the FTC position is that the FTC contends that the TRO does not provide for any early discovery

for the Defendants, only the FTC, so the FTC declines to provide any early discovery. Specifically,

Defendants asked for a copy of the non-privileged material in the investigative file. The FTC

declined.

                                      Financial Disclosures

       Because Defendants ’Motion requests in good faith requests a stay of the TRO, and

given the logistical constraints of the COVID-19 pandemic and the highly time-consuming

nature of Defendants ’having to prepare with counsel for the hyper-escalated proceedings

schedule, Defendants this morning have asked the FTC for an agreed five- day extension to

provide the required financial disclosures.

                                          Bonding Issue

                Plaintiff indicated that they would not consider Defendant’s offer in its Motion to

post a bond to cover the Corporate Defendant’s assets in return for lifting the asset freeze on the

Corporate Defendants assets only, where the asset freeze would remain in effect as to the

Individual Defendants’ assets. Defendants’ understanding of the FTC’s position is that the TRO

is in place and the FTC is unwilling to discuss any modifications.




                                                -7-
         Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 8 of 9




Respectfully submitted,



Dated: December 11, 2020



                                          RagingBull.com, LLC, Jeffrey M. Bishop,
 __/s/ Sung W. Kim___________________     Jason Bond, Sherwood Ventures, LLC, Jason
 Colleen Robbins                          Bond, LLC, Winston Research Inc., and
 (D. Md. Temp. Bar No. 92567)             Winston Corp.
 Sung W. Kim
 (D. Md. Temp Bar No. 814609)             By: /s/ David G. Barger
 Gordon Sommers                           David G. Barger (DCB# 469095)
 (D. Md. Temp. Bar No. 814431)            Greenberg Traurig LLP
 Thomas Biesty                            1750 Tysons Blvd.
                                          Suite 1200
 (D. Md. Temp. Bar No. 814459)            McLean, VA 22102
 Federal Trade Commission                 Tel: (703) 749-1300
 600 Pennsylvania Ave., NW                Email: bargerd@gtlaw.com
 Mailstop CC-8528
 Washington, DC 20580                     Andrew G. Berg
 (202) 326-2548; crobbins@ftc.gov         2101 L Street, N.W.
 (202) 326-2211; skim6@ftc.gov            Greenberg Traurig LLP
                                          Suite 1000
 (202) 326-2504; gsommers@ftc.gov         Washington DC 20037
 (202) 326-3043; tbiesty@ftc.gov          Tel: (202) 331- 3100
 (202) 326-3395 (Facsimile)               Email: berga@gtlaw.com
                                          Pro Hac Vice Pending
 Attorneys for Plaintiff
 FEDERAL TRADE COMMISSION                 Miriam G. Bahcall
                                          Greenberg Traurig, LLP
                                          77 West Wacker Drive
                                          Suite 3100
                                          Chicago, IL 60601
                                          Tel: (312) 476-5135
                                          Email: bahcallm@gtlaw.com
                                          Pro Hac Vice Pending




                                        -8-
         Case 1:20-cv-03538-GLR Document 33 Filed 12/11/20 Page 9 of 9



                                CERTIFICATE OF SERVICE


I hereby certify that on December 11, 2020, I electronically filed the foregoing with the Clerk of
the Court and served counsel of record via CM/ECF, and further notified Defendant MFA
Holdings Corp. (c/o Allan Marshall) by email.

                                                  /s/ Sung W. Kim
                                                  Sung W. Kim




                                                -9-
